Order filed July 31, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00431-CV
                                   ____________

                          JASMINE RICKS, Appellant

                                        V.

        QUALITY CARRIERS, INC. & CRAIG L. SMITH, Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-17716

                                   ORDER

      The notice of appeal in this case was filed May 7, 2014. To date, the filing
fee of $195.00 has not been paid. On June 4, 2014, appellant filed an affidavit of
indigence in this court. On June 9, 2014, appellees filed a contest to appellant’s
affidavit. On June 13, 2014, the Harris County District Clerk filed a contest to
appellant’s affidavit. On June 17, 2014, this court abated the appeal and referred
the contests to the trial court to determine whether appellant is entitled to appeal
without advanced payment of costs. On July 11, 2014, the trial court held a
hearing, sustained the contests, and ordered appellant to pay costs of appeal. On
July 21, 2014, the trial court signed an order in which it found appellant was not
entitled to proceed without advanced payment of costs.

      The appeal is reinstated. Appellant is ordered to pay the filing fee in the
amount of $195.00 to the clerk of this court on or before August 15, 2014. See
Tex. R. App. P. 5. If appellant fails to timely pay the filing fee in accordance with
this order, the appeal will be dismissed.

                                       PER CURIAM